Citation Nr: 1214524	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-35 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for otitis externa.

4.	Entitlement to service connection for a left eye visual acuity.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1961 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The case was previously before the Board in June 2010 at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran, to include obtaining his personnel file and affording him new VA examinations.  Pursuant  to the Board's remand, the Veteran's service personnel records were obtained and associated with the claims file.  The Veteran was also afforded a VA examination in March 2010 for his tinnitus, bilateral hearing loss disability, and otitis externa claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives with regard to these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to service connection for a left eye visual acuity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's current bilateral hearing loss disability is not shown to be due to a disease or injury in service or to any incident of his military service and did not  manifest within one year of service discharge. 

2.	The Veteran's current tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.


3.	The preponderance of the evidence is against a finding that the Veteran currently has otitis externa.


CONCLUSIONS OF LAW

1.	The Veteran's bilateral hearing loss disability was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.	The Veteran's tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.	Otitis externa was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements were met in this case by a letter sent to the Veteran in April 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded VA medical examinations in November 2007 and September 2010 for his bilateral hearing loss, tinnitus, and otitis externa claims.  These opinions were rendered by medical professionals following a thorough examination, interview of the Veteran, and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his bilateral hearing loss disability and tinnitus are the result of exposure to loud noises during active duty.  He indicated that his hearing loss and tinnitus began during active duty when he was subjected to noise from jack hammers, riveting hammers, welders, and helicopters.  See e.g., November 2007 VA examination.  The Veteran also asserts that he suffered from earaches in service which lead to his current bilateral hearing loss disability.

The Board observes that the Veteran's DD 214 indicates he was an electrician technician in service and a January 1963 service treatment record described him as an electrician's mate.  The Veteran's military occupational specialty (MOS) in the Navy has been identified as an occupation where there was a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma.

With respect to the claim of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2011), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id.  at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The report of a September 2010 VA audiology examination indicates the Veteran currently has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385. 

The Veteran was provided multiple medical examinations while in service.  At his entrance examination in March 1961, the examiner found no defects of his ears and the Veteran's hearing was reported as 15/15.  A June 1962 service treatment record noted the Veteran had decreased hearing in his right ear and he felt like both his ears were stopped up.  A later June 1962 service treatment record noted the Veteran still had conductive hearing loss in his right ear.  A January 9, 1963, service treatment record noted that the Veteran had progressive hearing loss over the past 5 months.  He was listed as an electrician's mate with no noise exposure.  The examiner also indicated he had a bilateral ear infection in January 1962 which was treated with ear drops.  In a January 14, 1963, ear, nose, and throat consultation, the Veteran was noted to have conductive loss of the right ear.  In a January 25, 1963, service treatment record the Veteran's hearing was within normal limits.  The examiner stated he could not explain the previous test results, other than they may have been due to poor placement of the headphones or to inattention.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in March 1965 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the March 1965 examination, the Veteran's pure tone thresholds, converted from ASA to ISO units, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
-
25
LEFT
30
25
25
-
15

At a medical examination in August 1966 the Veteran's hearing was noted to be 15/15.  He reported that he had suffered from an ear infection in 1963.  At his March 1969 separation examination again there were no defects noted for the Veteran's ears, nor were there any complaints or diagnoses of tinnitus and the Veteran's hearing was reported as 15/15.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of chronic hearing loss or tinnitus.  Although acoustic trauma during service is conceded, the lack of findings of record of an in-service incurrence of hearing loss or tinnitus weighs against the Veteran's assertion that he suffered these disabilities during service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The first post service complaint of hearing loss or tinnitus comes from the Veteran's claims for service connection in September 2006, almost 40 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The first post-service medical record which documents the Veteran's complaints of tinnitus and hearing loss comes from a VA audiology examination in November 2007.  The Veteran reported that he had suffered from tinnitus for the past 20 years.  He also stated that he had been suffering from a bilateral hearing loss disability since service and had been using hearing aids for the past 20 years.  Post-service the Veteran described minimal recreational and occupational noise exposure.

The examiner determined it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  The examiner's rationale was that the Veteran had normal audiograms in service and did not have evidence post-service to establish a nexus with military service.  The examiner also stated that the Veteran's current hearing loss was inconsistent with an etiology of ear infections during military service because if this were the case there would be evidence of conductive hearing loss, not sensorineural hearing loss.  

The Veteran was afforded another VA examination in September 2010 for his tinnitus and bilateral hearing loss claims.  Again the Veteran reported that he suffered from exposure to helicopters, jack hammers, prop wash, motors, and welders while in-service.  Following separation from service, the Veteran reported he was employed primarily as a refrigeration, heating, and air conditioning instructor.  He hunted occasionally and had limited usage of power tools.

The Veteran reported that he received his first set of hearing aids in 1976, but found them to be of little benefit.  He then went without hearing aids until approximately 20 years ago when he ordered some through the mail.  He presently wears hearing aids he privately purchased.  He reported his tinnitus randomly occurred and generally lasted 2-3 hours.  

The examiner reviewed the Veteran's service treatment records and noted that he was treated for otitis externa, as discussed below.  The examiner noted the Veteran had some mild hearing loss at 500 decibels at his March 1965 audiology examination; however this was inconsistent with noise-induced changes and more indicative of middle ear disorders.  The examiner also observed that there was no further treatment for a hearing loss disability throughout service.  Moreover, it was noted that at his separation examination the Veteran's hearing was recorded as 15/15.  The examiner noted that although a whisper test was performed, these tests have a high degree of sensitivity for detecting hearing impairment, although not high frequency noise- induced hearing loss.  

The examiner also noted that while the Veteran stated that he did not suffer from noise exposure following separation from service, the Bureau of Labor and Statistics Occupational Outlook Handbook described numerous hazardous noise exposures when working in his career field.  Ultimately the examiner determined it was less likely than not that any hearing loss disability or tinnitus was related to service.  The examiner's rationale was based on the normal hearing examination results at separation from service and the lack of evidence to establish chronicity or continuity of care for the claimed conditions after separation from service.

 The Board finds this opinion probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale. Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claims; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits). 
In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered a bilateral hearing loss disability and tinnitus while in service and that any disability is related to service.  The evidence of record does not link the noise exposure during active duty and the diagnosis of a bilateral hearing loss disability and tinnitus almost 40 years later.  Moreover, in reviewing the evidence described above, there is no credible evidence of continuity of symptomatology from service.  38 C.F.R. § 3.303(b).

In this regard, the Board acknowledges the Veteran has indicated that he believes his hearing loss began in-service and that he was diagnosed with a hearing loss disability and received hearing aids 7 years after separation from service in 1976.  He also reported that he received hearing aids again in approximately 1990.  See e.g., September 2010 VA examination report.  

The most credible evidence of record suggests that his symptoms had their onset after separation.  The Board acknowledges that a June 1962 service-treatment record indicated the Veteran had a right ear conductive hearing loss disability.  However, a June 1963 follow up treatment record indicated his otitis externa had resolved and his hearing was back within normal limits.  On separation from service in March 1969 the Veteran was not found to suffer from a bilateral hearing loss disability.  Moreover, although the Veteran stated that he received his first set of hearing aids in 1976, there is no evidence other than his lay statements to corroborate this.  The Veteran also has not provided any evidence of private treatment for his bilateral hearing loss disability or tinnitus.  Although the Veteran has stated that he experienced tinnitus and a bilateral hearing loss disability during active duty, the Board finds more compelling the absence of treatment records for these disabilities, as well as the absence of treatment records following separation from service.

The Board acknowledges that the Veteran believes he has a bilateral hearing loss disability as a result of noise exposure from service.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from a bilateral hearing loss disability as a result of service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current bilateral hearing loss disability and service, as well as evidence showing no treatment for a bilateral hearing loss disability until long after separation from service.  See Maxson, 12 Vet. App. at 459; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for a bilateral hearing loss disability on a direct basis is not warranted.

Further, as there is no evidence of record of a bilateral hearing loss disability within one year of service discharge, this does not warrant the presumption of service connection as its onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

The Board is also mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds credible the Veteran's report that currently experiences tinnitus.  However, as noted above, the Board observes the Veteran did not complain of tinnitus at any medical examination in-service.  Moreover at his November 2007 VA examination, he reported that he had been suffering from periodic tinnitus for the past 20 years, or since 1987.  At his September 2010 VA examination the Veteran reported his tinnitus began in 1971 or 1972 and lasted approximately two to three hours in duration.  The Board finds the inconsistencies in the Veteran's statements regarding the onset of tinnitus to be significant.  The Board finds the Veteran's more recent allegations of having tinnitus since service to be incredible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (holding that credibility is a factual determination for the Board); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that when determining the credibility of lay statements, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

To the extent that the Veteran asserts that tinnitus is related to service, his opinion does not otherwise constitute competent nexus evidence as the existence of any relationship between the claimed tinnitus and in service noise exposure involves a medically complex question that he does not have the expertise to answer.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as ringing in the ears; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from a bilateral hearing loss disability and tinnitus while in-service and that any current bilateral hearing loss disability and tinnitus is related to service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service are also probative evidence against the claims for service connection.  The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims of service connection for a bilateral hearing loss disability and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Otitis Externa

The Veteran contends that he suffers from otitis externa which began in service.  For the reasons below, the Board contends that service connection is not warranted.

At the March 1961 entrance medical examination, the examiner found no defects of the Veteran's ears and determined that he was qualified for enlistment.  A January 5, 1963, service treatment record noted the Veteran had external otitis and he was given prescription medication.  In a January 14, 1963, ear, nose, and throat consultation, the Veteran was noted to have left serous otitis.  In a June 1963 service treatment record the examiner found the Veteran's otitis externa had resolved and his hearing was within normal limits.  At his August 1966 medical examination, the Veteran reported he had suffered an ear infection in 1963, and the examiner noted that it was not considered disabling.  On physical examination, the examiner found no defects of the Veteran's ears.  See also March 1965 medical examination.  On his March 1969 separation examination, the Veteran was found qualified for separation with no ear defects.

The Board notes that the Veteran was seen on multiple occasions with complaints of otitis externa in service.  However, the Veteran was not diagnosed with chronic otitis externa at any point in service, including his March 1969 separation examination.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

Following separation from service, the Veteran was afforded a VA examination in November 2007.  At this examination he reported that he suffered from earaches as a child and during service.  The examiner noted that the Veteran had been treated in service with complaints of otitis externa up until approximately January 1963.  There was no further evidence of complaints or treatment for otitis externa before the Veteran separated from service.  On physical examination, the examiner noted the Veteran's tympanic membranes were intact and normal in color and appearance.  

At his September 2010 VA examination the Veteran reported that he was treated multiple times in service for his ear infections.  He also stated that he was seen a couple of times after separation from service for ear infections, most recently in the 1990s.  The examiner found no evidence of otitis externa at the time of the September 2010 examination.  

The Board notes that there is no medical evidence of record that the Veteran has suffered from otitis externa at any time during the appeals period.  To the contrary, at his September 2010 VA examination he reported that his last ear infection was in the 1990s.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

While the Board sincerely appreciates the Veteran's honorable service, there is no competent evidence of a current diagnosis of otitis externa.  The great weight of the evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection must be denied.

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for otitis externa is denied.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board observes that the AOJ has not substantially complied with the June 2010 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In the June 2010 Board remand, the VA examiner was instructed to review the claims file and determine if it was at least as likely as not that the Veteran's mild lens opacity and vitreous syneresis were related to service.  Subsequently, the Veteran was afforded an examination in September 2010, the report of which reflected that the VA examiner had reviewed the claims file cover sheet.  However, she indicated that she had not reviewed the claims file in its entirety.  The examiner also did not comment on the fact that a September 1962 service treatment record noted round white opacity posterior to the Veteran's lens and a vitreous that was not freely moving or attached to the lens.  As such, the claim should be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.	Request the September 2010 VA examiner review the claims file, including a copy of this REMAND, and offer an addendum opinion regarding the etiology of the Veteran's left eye visual acuity.  The examiner should review the evidence of record, to include a September 1962 service treatment record noting round white opacity and a detached vitreous of the left eye.  The examiner should offer an addendum opinion as to whether it is at least as likely as not that the Veteran's left eye visual acuity is related to service.

If the September 2010 examiner is not available to provide an additional report, make arrangements for the file to be reviewed in its entirety by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and he should be notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A detailed rationale should be provided for all opinions.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


